Citation Nr: 1756650	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  04-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for idiopathic hypertrophic subaortic stenosis (IHSS).  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension and/or arteriosclerotic cardiovascular disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to June 1979 and from June 1980 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and June 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in March 2006, at which time it was remanded in order to afford the Veteran his requested Board hearing.  However, in a May 2012 statement, he withdrew his hearing request.  Thereafter, the case was remanded in September 2012, and February 2016 for additional development.  The latter remand included the matters of entitlement to service connection for diverticulosis and dizziness.  During the pendency of the appeal, a June 2017 rating decision granted service connection for diverticulosis and benign paroxysmal positional vertigo.  Hence, these matters are no longer before the Board.  

The Board also notes that the June 2017 rating decision granted service connection for arteriosclerotic cardiovascular disease.  Consequently, the Veteran's claim for service connection for diabetes mellitus has been recharacterized to encompass the secondary theory of service connection as due to the now service-connected arteriosclerotic cardiovascular disease.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his diabetes mellitus is caused or aggravated by his service-connected hypertension and/or arteriosclerotic cardiovascular disease.  In the February 2016 remand, the Board directed, as relevant, that the Veteran be provided a VA examination and opinion regarding the etiology of such disorder.  A September 2016 VA examination diagnosed type 2 diabetes mellitus, and opined that it was less likely than not incurred in or caused by service as there is no mention of diabetes in the Veteran's service treatment records.  In addition, the examiner opined that it was less likely than not the Veteran's diabetes mellitus was proximately due to or the result of his service-connected hypertension as it was not physically possible for hypertension to cause or aggravate diabetes mellitus.  However, the examiner did not consider whether the Veteran's arteriosclerotic cardiovascular disease caused or aggravated his diabetes mellitus as such disability was service-connected after the September 2016 VA examination.  Consequently, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing such matter.

Regarding the claim for service connection for IHSS, the September 2012 Board remand determined that a VA examination was necessary to address the nature and etiology of such disorder.  As such was not accomplished, the Board remanded the claim again in February 2016.  Thereafter, the Veteran was afforded a VA examination in September 2016, which failed to reveal a diagnosis of IHSS.  Consequently, the examiner rendered negative etiological opinions based on the lack of a diagnosis of such disorder.  However, a review of the record does, in fact, reflect a diagnosis of IHSS during the pendency of the Veteran's claim.  Specifically, in February 2002, September 2002, and October 2002, diagnostic testing confirmed a diagnosis of IHSS.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA compensation is filed or during the pendency of that claim").  Accordingly, the Board finds that an addendum opinion is necessary for the examiner to reconcile his determination that the Veteran does not have a diagnosis of IHSS with the remainder of the evidence of record and, if such is found to be present, render an etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's September 2016 diabetes mellitus and heart examinations.  The record and a copy of this Remand must be made available to the examiner.  If the September 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should address the following inquiries:

Diabetes Mellitus

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus is caused by his arteriosclerotic cardiovascular disease?

(B)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus is aggravated by his arteriosclerotic cardiovascular disease?  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

IHSS

(A)  Please indicate whether the Veteran has, or has had at any time pertinent to the pendency of his November 2002 claim, to include a recent diagnosis prior to the filing of such claim (as noted in February 2002, September 2002, and October 2002), a diagnosis of IHSS.

If the examiner determines that the Veteran does not have a diagnosis of IHSS, he or she should reconcile such a finding with the aforementioned treatment records reflecting such a diagnosis. 

(B)  If IHSS is diagnosed, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If IHSS is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If IHSS is a disease, was it aggravated beyond the natural progression during the Veteran's military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

In rendering such opinions, the examiner is asked to consider the September 1985 service report of medical examination that noted abnormal findings of the heart.  

(C) If IHSS is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) caused by the Veteran's hypertension and/or arteriosclerotic cardiovascular disease?

(D)  If IHSS is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) aggravated by his arteriosclerotic cardiovascular disease?  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




